In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00129-CV

IN THE INTEREST OF A.C., A CHILD            §    On Appeal from County Court at
                                                 Law No. 1
                                            §
                                                 of Parker County (CIV-17-0037)
                                            §    October 24, 2018

                                            §    Opinion by Justice Meier



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s Final Order of Termination. It is ordered that the

Final Order of Termination of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                          Justice Bill Meier